Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Application filed on 3/9/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (a) from Japanese Patent Application No. JP2019-053005 filed on 3/20/2019.
Claims 1-16 are pending in the case.  Claims 1, 9, 15, and 16 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 9, and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae et al., U.S. Patent Application Publication No. 20180335741, filed on 5/17/2018 (hereinafter Shinnae) in view of Umezawa et al., U.S. Patent Application Publication No. 20140176999, filed on 12/20/2013 (hereinafter Umezawa).

As for independent claim 1, Shinnae discloses method and device comprising: 
a memory that stores a plurality of instructions; and a first processor that executes the plurality of instructions, configured to: 
(Shinnae paragraph [0028], [0029] discloses program stored in memory and first processor in controller 111 as shown in fig. 1) 
receive data identification information for identifying event data indicating content of an executed event and 
(Shinnae [0031], [0069] discloses receiving data id, Job ID, identifying executed event, processed jobs as shown in fig. 11; "the processed job list 131 received by the information processing apparatus 100 from the image forming apparatus 101 is displayed in the list region 1110.", Shinnae [0069]) 
processing content identification information for identifying processing content of the event data associated with the event data from a management system that stores the event data in association with the processing content identification information 
(Shinnae [0031], [0067], [0069] discloses receiving information identifying processing content, Job name, of processed jobs stored as shown in fig. 11); 
transmit request to the management system 


Shinnae does not appear to explicitly disclose method and device comprising display, on a display, a data selection screen including the data identification information and the processing content identification information; accept a selection of event data identified by the data identification information, using the data selection screen displayed on the display; and perform deletion request of the selected event data. 

However, Umezawa discloses method and device comprising: 
display, on a display, a data selection screen including the data identification information and the processing content identification information 
(Umezawa paragraph [0049]-[0050], [0055] discloses displaying data identification, job number and processing content identification information, job function and job name as shown in fig. 5 and fig. 7); 
accept a selection of event data identified by the data identification information, using the data selection screen displayed on the display; and 
(Umezawa paragraph [0056] discloses selecting event data, job J2 has been selected as shown in fig. 7) 
performing a deletion request of the selected event data 
(Umezawa paragraph [0059], [0060] discloses accepting deletion request by deletion instruction reception portion 19 for the event, job, to be deleted). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Umezawa with Shinnae for the benefit of enabling users to control the information retained in the execution history. 

As for claim 2, limitations of parent claim 1 have been discussed above.  Umezawa discloses method and device comprising 
include item information indicating an item of data included in the event data on the data selection screen; accept a selection of an item identified by the item information displayed on the display 
(Umezawa paragraph [0049]-[0050], [0055] discloses selecting item of data selected item job 2 as shown in fig. 7); and 
accept a deletion request of data for the selected item 
(Umezawa paragraph [0059], [0060] discloses accepting deletion request by deletion instruction reception portion 19 for the event, job, to be deleted)

Umezawa does not appear to explicitly disclose transmit request to the management system.   However, Shinnae discloses method and device comprising
transmit request to the management system 
(Shinnae paragraph [0060] discloses transmitting information between device, apparatus 100, and management system 101). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Umezawa with Shinnae for the benefit of enabling users to control the information retained in the execution history. 

As for claim 3, limitations of parent claim 1 have been discussed above.  Umezawa discloses method and device comprising 
accept a selection of event data to be deleted using the data selection screen displayed on the display; and 
(Umezawa paragraph [0049]-[0050], [0055] discloses selecting event data, job 2 as shown in fig. 7) 

(Umezawa paragraph [0059], [0060] discloses accepting deletion request by deletion instruction reception portion 19 for the event, job, to be deleted). 
Umezawa does not appear to explicitly disclose transmit request to the management system.   However, Shinnae discloses method and device comprising
transmit request to the management system 
(Shinnae paragraph [0060] discloses transmitting information between device, apparatus 100, and management system 101). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Umezawa with Shinnae for the benefit of enabling users to control the information retained in the execution history. 

As for independent claim 9, Shinnae discloses method and device comprising: 
the display device of claim 1; and 
(Shinnae paragraph [0028], [0029] discloses display device 100 as shown in fig. 1) 
a management system communicably connected to the display device, the management system comprising: 
(Shinnae paragraph [0027]-[0030] discloses management system 101 connected to display device 100 by communication network 105) 
a memory that stores a plurality of instructions; and a second processor that executes the plurality of instructions, configured to: 
(Shinnae paragraph [0030] discloses memory and second processor in controller 121 as shown in fig. 1) 
store event data and processing content identification information in a memory in association with each other 

transmit data identification information for identifying the event data and the processing content identification information associated with the event data to the display device 
(Shinnae paragraph [0061] discloses transmitting id for event data, processed job list 131 to display device 100); 
receive a request transmitted from the display device 
(Shinnae paragraph [0060] discloses transmitting information between device, apparatus 100, and management system 101). 

Shinnae does not appear to explicitly disclose device and method comprising receive a deletion request for the event data identified by the data identification information that has received the data identification information delete the event data relating to the deletion request.
However Umezawa discloses device and method comprising 
store event data and processing content identification information in a memory in association with each other 
(Umezawa paragraph [0049]-[0050], [0055] discloses storing event data, job processed, and processing content identification, job function and job name as shown in fig. 5 and fig. 7); 
receive a deletion request for the event data identified by the data identification information that has received the data identification information
(Umezawa paragraph [0059], [0060] discloses receiving deletion request by deletion instruction reception portion 19); and 
delete the event data relating to the deletion request 
(Umezawa paragraph [0059], [0060] discloses deleting the event data, job selected from storage). 


As for claim 15, claim 15 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 16, claim 16 reflects article of manufacture comprising computer executable instructions for implementing article of manufacture in claim 1and is rejected along the same rationale.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Mizuno et al., U.S. Patent Application Publication No. 20200195792, effectively filed on 12/14/2018 (hereinafter Mizuno).

As for claim 4, limitations of parent claim 1 have been discussed above.  Umezawa discloses method and device comprising 
accept a deletion request of data for the selected item 
(Umezawa paragraph [0059], [0060] discloses accepting deletion request by deletion instruction reception portion 19 for the event, job, to be deleted).

Umezawa does not appear to explicitly disclose method and device comprising transmitting deletion request.  However, Shinnae discloses method and device comprising

(Shinnae paragraph [0060] discloses transmitting information between device, apparatus 100, and management system 101). 

Shinnae does not appear to explicitly disclose method and device comprising accept a selection of event data not to be deleted using the data selection screen displayed on the display.  However, Mizuno discloses method and device comprising 
accept a selection of event data not to be deleted using the data selection screen displayed on the display 
(Mizuno paragraph [0112]-[0114] discloses selected data, user Y, is excluded from deletion target as shown in fig. 12; "In the present exemplary embodiment, because the user Y is designated to be excluded from the automatic deletion target, the personal setting information of the user Y is not automatically deleted.", Mizuno[0114]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Mizuno with Shinnae and Umezawa for the benefit of enabling users easily delete multiple items at once. 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Mori, U.S. Patent Application Publication No. 20150116764, published on 4/30/2015 (hereinafter Mori).

As for claim 5, limitations of parent claim 1 have been discussed above.  Mori discloses method and device comprising 
display a storage destination selection screen for selecting a storage destination of the event data on the display 

accept a selection of the storage destination using the storage destination selection screen displayed on the display 
(Mori paragraph [0115] discloses accepting client terminal as selected storage destination; "Client Terminal" has been selected as the storage destination", Mori [0015]); and 
transmit the event data to the selected storage destination 
(Mori paragraph [0117] discloses transmitting event data, transmits the registration result of the print job information registration, to the selected storage destination, client device). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Mori with Shinnae and Umezawa for the benefit of enabling users to have flexibility of having a choice in storage system. 


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Mori in view of Yoshida, U.S. Patent Application Publication No. 20130088751, published on 10/1/2012 (hereinafter Yoshida).

As for claim 6, limitations of parent claim 5 have been discussed above.  Yoshida discloses method and device comprising 
accept a designation of an area to which the storage destination belongs; and 
(Yoshida paragraph [0062], [0065] discloses accepting designation area; "specify one or more areas (hereafter referred to as "print areas") where the user desires to print", [0062]) 
transmit area information indicating a designated area to the management system 
transmitting unit 52 sends data including the selected print job (print data) and the specified print area information to the server 100.", Yoshida [0063]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshida with Shinnae, Umezawa, Mori for the benefit of enabling users to have flexibility of having a choice in storage system. 


Claims 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Mori in view of Okumura, U.S. Patent Application Publication No. 20200287882, published on 10/1/2012 (hereinafter Okumura).

As for claim 7, limitations of parent claim 5 have been discussed above.  Okumura discloses method and device wherein 
the storage destination is a storage device in an on-premises environment 
(Okumura paragraph [0042], [0045] discloses selected storage destination can be on-premises environment, PC, as shown in fig. 3; "When the storage destination 813 is "PC," the storage location 814 is information representing a folder into which image data is to be stored.", Okumura [0045]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Okumura with Shinnae, Umezawa, Mori for the benefit of enabling users to have flexibility of having a choice in storage system. 

As for claim 8, limitations of parent claim 5 have been discussed above.  Okumura discloses method and device wherein 
the storage destination is a storage device in a cloud environment 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Okumura with Shinnae, Umezawa, Mori for the benefit of enabling users to have flexibility of having a choice in storage system. 


Claims 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Ando, U.S. Patent Application Publication No. 20150264200, published on 9/17/2015 (hereinafter Ando)  in view of Kim, U.S. Patent Application Publication No. 20170208181, filed on 1/6/2017 (hereinafter Kim). 

As for claim 10, limitations of parent claim 9 have been discussed above.  Ando discloses method and device configured to 
store, in the memory, the event data and the processing content identification information in association with user identification information for identifying a user who has executed the event
(Ando paragraph [0095], [0097] discloses storing history information of events including event data, processing content identification, job ID, and user ID, as shown in fig. 18); and 
store the data identification information and the processing content identification information for identifying the event data associated with the user identification 
(Ando paragraph [0095], [0097] discloses data id Information, event content, processing content id information, job ID, and user id). 


Ando does not appear to explicitly disclose device and method configured to transmit the event data associated with the user identification information to the display device used by the user identified by the user identification information.  However, Kim discloses device and method configured to 
transmit event data associated with the user identification information to the display device used by the user identified by the user identification information.
(Kim paragraph [0026], [0027], [0013] discloses transmitting list of fo usage history to the user terminal apparatus)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Shinnae, Umezawa, and Ando for the benefit of enabling transmission of event data to user device. 


As for claim 11, limitations of parent claim 10 have been discussed above.  Shinnae discloses method and device configured to 
transmit the data identification information and the processing content identification information for identifying the event data, which are associated with the user identification information, to a destination of the user 
(Shinnae paragraph [0061] discloses transmitting data id information, job ID, and processing content id information, job name, in processed job list 131  to display device 100; "Further, the controller 121 lists (adds) the jobs that have finished processing on all sheets to the processed-job list 131 (Step S222), and transmits the processed-job list 131 to the information processing apparatus 100 (Step S223). Thus, the series of processing is ended.", Shinnae [0061] (56); "In FIG. 11, the system configuration image 1101 in a state in which no sheet bundles are stacked on the sheet discharge tray is displayed. The list region 1110 is an example of a list display device, and the processed job list 131 received by the information processing apparatus 100 from the image forming apparatus 101 is displayed in the list region 1110 In the processed-job list 131, job attributes (job ID, image forming job name, number of pages, number of bundles, and used sheet) of at least one processed job are displayed.", Shinnae [0069]). 

Shinnae does not appear to explicitly disclose device and method comprising predetermined application.  However, Ando discloses device and method comprising 
predetermined application
(Ando [0051] discloses predetermined application, application of image forming apparatus; "In FIG. 5, before the time (S12) that the user starts using an application of the image forming apparatus 10", Ando [0051]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ando with Shinnae, Umezawa, and Kim for the benefit of enabling displaying data to user. 

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Ando in view of Kim in view of Sato, U.S. Patent Application Publication No. 20100235883, filed on 3/16/2010 (hereinafter Sato). 

As for claim 12, limitations of parent claim 11 have been discussed above. Sato discloses method and device wherein 

(Sato paragraph [0005], [0064] discloses predetermined application on client device uses web browser; "The external device uses a Web browser function to display an operation screen based on the received screen information, and transmits an instruction from the user via the operation screen.", Sato [0005]; "Therefore, the client terminal 1806 is capable of remotely operating the image forming apparatus 1805 by starting a Web browser contained therein and designating the URL of the remote UI made open to the public", Sato [0064]). 
 Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sato with Shinnae, Umezawa, Ando and Kim for the benefit of enabling flexibility of using web interface. 
 
Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shinnae in view of Umezawa in view of Osadchyy et al., U.S. Patent Application Publication No. 20180314468, filed on 4/28/2017 (hereinafter Osadchyy). 

As for claim 13, limitations of parent claim 9 have been discussed above. Shinnae discloses method and device wherein 
the second processor is configured to transmit the data identification information and the processing content identification information to the display device 
(Shinnae paragraph [0061] discloses transmitting data id information, job ID, and processing content id information, job name, in processed job list 131 to display device 100; "Further, the controller 121 lists (adds) the jobs that have finished processing on all sheets to the processed-job list 131 (Step S222), and transmits the processed-job list 131 to the information processing apparatus 100 (Step S223). Thus, the series of processing is ended.", Shinnae [0061] (56); "In FIG. 11, the system configuration image processed-job list 131, job attributes (job ID, image forming job name, number of pages, number of bundles, and used sheet) of at least one processed job are displayed.", Shinnae [0069]). 

Umezawa also discloses storing 
data identification information and the processing content identification information 
(Umezawa paragraph [0047], [0049]-[0050] discloses storing event data, jobs that have been executed, including data identification, job number, and processing content identification, job function and job name as shown in fig. 5 and fig. 7). 

Shinnae does not appear to explicitly disclose device and method configured to transmit event data at timing set in advance.   However, Osadchyy discloses device and method configured to 
transmit event data at timing set in advance 
(Osadchyy paragraph [0103], [0104] discloses transmitting events performed by printing device at timing set in advance, predetermined intervals succh asevery five minutes, every hour, or once a day ; "The printing device signal history may include signals related to events performed by the printing device (e.g., printing, scanning, etc.) or related to events performed by a user or a printing device management system on the printing device (e.g., clearing paper jams, resetting the printing device, remotely powering on/off the printing device, etc.). ", Osadchyy[0103]; "The device signals retrieved in block 601 may be retrieved based on a polling of a printing device (e.g., by a computing device within a printing device management system). For example, the the device signal history of the printing device. Such a polling/response scheme may occur multiple times at predetermined intervals, in some embodiments (e.g., every five minutes, every hour, or once a day). ", Osadchyy[0104])
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Osadchyy with Shinnae and Umezawa for the benefit of enabling control over how often information is transmitted. 

As for claim 14, limitations of parent claim 13 have been discussed above. Shinnae discloses method and device wherein 
the second processor is configured to transmit the data identification information and the processing content identification information to the display device 
(Shinnae paragraph [0061] discloses transmitting data id information, job ID, and processing content id information, job name, in processed job list 131 to display device 100; "Further, the controller 121 lists (adds) the jobs that have finished processing on all sheets to the processed-job list 131 (Step S222), and transmits the processed-job list 131 to the information processing apparatus 100 (Step S223). Thus, the series of processing is ended.", Shinnae [0061] (56); "In FIG. 11, the system configuration image 1101 in a state in which no sheet bundles are stacked on the sheet discharge tray is displayed. The list region 1110 is an example of a list display device, and the processed job list 131 received by the information processing apparatus 100 from the image forming apparatus 101 is displayed in the list region 1110 In the processed-job list 131, job attributes (job ID, image forming job name, number of pages, number of bundles, and used sheet) of at least one processed job are displayed.", Shinnae [0069]). 

Umezawa also discloses storing 

(Umezawa paragraph [0047], [0049]-[0050] discloses storing event data, jobs that have been executed, including data identification, job number, and processing content identification, job function and job name as shown in fig. 5 and fig. 7).  

Shinnae does not appear to explicitly disclose device and method configured to transmit event data each time the processing content identification information is acquired.   However, Osadchyy discloses device and method configured to transmit event data 
each time the processing content identification information is acquired 
(Osadchyy paragraph [0103], [0104] discloses transmitting events performed by printing device continuously; "The printing device signal history may include signals related to events performed by the printing device (e.g., printing, scanning, etc.) or related to events performed by a user or a printing device management system on the printing device (e.g., clearing paper jams, resetting the printing device, remotely powering on/off the printing device, etc.). ", Osadchyy[0103]; "In alternate embodiments, rather than polling the printing device for the device signal history, the printing device may continuously transmit device signals to the computing device ", Osadachyy[0104]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Osadchyy with Shinnae and Umezawa for the benefit of enabling control over how often information is transmitted. Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175